                        Case 3:21-cv-07006-SK Document 6 Filed 09/10/21 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


             TWITCH INTERACTIVE, INC., a                             )
                 Delaware corporation,                               )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                            Civil Action No. 3:21-cv-07006
                                                                     )
           CRUZZCONTROL, an individual;                              )
         CREATINEOVERDOSE, an individual,                            )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CRUZZCONTROL, an individual;
                                           CREATINEOVERDOSE, an individual,




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Katherine M. Dugdale, Bar No. 168014
                                           KDugdale@perkinscoie.com
                                           PERKINS COIE LLP
                                           1888 Century Park E., Suite 1700
                                           Los Angeles, CA 90067-1721
                                           Telephone: 310.788.9900

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
